Exhibit 10.56

 

INTELLECTUAL PROPERTY RIGHTS TRANSFER AGREEMENT

 

This Intellectual Property Rights Transfer Agreement (this “Agreement”) is made
effective as of March 04, 2008 (the Effective Date) by and between Mark McDonald
(“Assignor”) and 1ST Security Group, Inc., a Delaware corporation (“Company”).
Assignor and Company are referred to in this Agreement each as a “Party” and
collectively as the “Parties.” Assignor has developed an Estimation Software
Package “The Estimator” application (the “Software”, as more specifically
defined below and in Exhibit A to this Agreement). The Parties desire that
Assignor sell and assign all of its interest in the Software to Company and
Company desires to accept such interest from Assignor in consideration for the
ownership interest in Company granted to Assignor.

 

1.       Definitions. As used in this Agreement:

 

(a)    “Software” means all components of the reverse publishing software, as
described in Exhibit A to this Agreement, including but not limited to all
source code, object code, micro code, scripts, algorithms, and related code, as
applicable, including any enhancements, translations, customizations,
modifications, updates, releases, or other changes to the same.

 

(b)    “Documentation” means user guides, administrators guides, operating
manuals, education materials, product descriptions and specifications, technical
manuals, supporting materials and other information relating to the Software or
used in conjunction with the Software, whether distributed in print, magnetic,
or electronic format.

 

2.      Assignment of Rights. Assignor hereby sells, assigns, transfers and
conveys to Company (and its successors and assigns), all of Assignor’s rights,
title and interest in and to (a) the Software, (b) the Documentation, (c) any
inventions, ideas, discoveries or concepts, whether patentable or not, embodied
in the Software and the Documentation, (d) all original works of authorship,
including source code, object code, and related written materials, related to
the Software, and all copyrights, whether or not registered, covering such works
of authorship, (e) all trade secrets, proprietary information and know-how
including, without limitation, technical data, designs, plans, functional
specifications, test data and operating specifications, relating to or embodied
in the Software, and (f) all patentable subject matter and all United States and
foreign issued design and utility patents, and all applications relating to any
inventions, and all reissues, divisions, continuations and extensions of them,
that are embodied by or contained in the Software. Assignor acknowledges that as
of the Effective Date, Company owns all United States and international
intellectual property rights, including patent rights, copyrights, trademarks,
trade secrets and moral rights related to the Software and the Documentation.
Assignor hereby waives, and agrees to use best efforts to cause its employees to
waive, any claims it may have to the Software and the Documentation under any
moral rights doctrine of any country. Assignor represents and warrants that it
has required, and will continue to require, its past, present and future
employees and contractors to assign all tights, title and interest in the
Software and the Documentation to Company.

 

3.      Consideration. In consideration for the assignment of the Software
Company agrees to pay Assignor one hundred dollars, which the parties agree
constitutes valid and binding consideration.

 

4.      Additional Documents and Actions. Assignor agrees to execute all
documents and take all actions reasonably requested by Company to vest in
Company the rights contemplated in this Agreement. Further, at Company’s
request, Assignor and/or its personnel shall confirm Company’s ownership in the
Software and the Documentation by execution and delivery of assignments,
confirmations of assignment, or other written instruments as Company may
reasonably request. As of the Effective Date, Assignor has no further rights to
market or sell the Software.

 

 5.      Confidentiality. Assignor shall hold the terms of this Agreement, the
Software, the Documentation, and any other materials related to the Software,
including the source code and any related intellectual properly, in strict
confidence, and shall not disclose the terms of this Agreement, the Software

 

--------------------------------------------------------------------------------


 

or intellectual property to any third party without first receiving Company’s
prior written consent.

 

6.      Representation and Warranty. Assignor represents and warrants that
immediately prior to the Effective Date, Assignor was the sole owner of, and had
title to, all intellectual property rights in the Software and Documentation and
has the authority and right to sell and assign the Software amid Documentation
to Company as set forth in this Agreement.

 

7.      Covenant not to Compete. Assignor agrees not to develop, market, promote
or distribute any software that is similar to the Software in code, features or
functions.

 

8.      General. This Agreement embodies the complete agreement of the Parties
with respect to the subject matter hereof and supersedes any prior written, or
Prior or contemporaneous oral, understandings or agreements between the Parties
that relates in any way to the subject matter hereof. This Agreement may be
amended only in writing executed by Company and Assignor. This Agreement is
binding upon and inures to the benefit of the respective heirs, executors,
administrators, legal representatives and successors of Company and Assignor.
This Agreement is governed by and construed and interpreted in accordance with
substantive laws of Texas, without giving effect to any conflict of laws,
rule or principle that might require the application of the laws of another
jurisdiction.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to he duly executed
by their authorized representatives.

 

 

ISI Security Group, Inc.

Mark McDonald

By:

/Sam Youngblood/

 

/Mark McDonald/

 

Printed Name: Sam Youngblood

 

Title: CEO

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Software

 

Estimation Software Package
“The Estimator”
Current Version is 12.22

 

--------------------------------------------------------------------------------